Citation Nr: 0022984	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1965 to May 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating action, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana denied service connection for major 
depression and declined to reopen a claim of service 
connection for depressive reaction with unstable personality.  

In March 1999, the Board found that, upon review of the 
claims folder, the issue of service connection for depressive 
reaction with unstable personality had not been subject to a 
previous final denial.  See Barnett v. Brown, 8 Vet.App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996) (the Board must 
independently assess its own jurisdiction irregardless of 
findings by the RO).  In this respect, the Board noted that 
the appellant had not received proper notification of the 
April 1967 RO decision which originally denied the claim.  
Hauck v. Brown, 6 Vet App 518 (1994) (where a claimant did 
not receive proper notification of a denial the one year 
period within which to file an NOD did not begin to run).  As 
such, the Board rephrased the issue as a single claim for 
service connection for a psychiatric disability to better 
reflect the claim on appeal.


REMAND

The appellant contends that he acquired a psychiatric 
disorder during his active service.  The evidence reveals 
that he was hospitalized for approximately two months prior 
to his discharge from service based upon a diagnosis of an 
acute, depressive reaction with an emotionally unstable 
personality and a recommendation for further inpatient care 
at a non- military facility.  Upon his discharge, he received 
inpatient treatment at the VA Hospital in Biloxi, Mississippi 
for approximately one week.  His discharge summary noted that 
his marriage difficulties were being resolved through a 
divorce and that he only displayed a minimal amount of 
anxiety.  He was given a diagnosis of an acute, severe 
depressive reaction marked by anxiety, self- doubts, 
jealousness, and fears about his masculine identity.  
However, it was noted that outpatient treatment was 
recommended.

The appellant next received psychiatric treatment for "major 
affective disorder, depression, single episode, not 
psychotic" at Cypress Hospital in 1988.  At that time, he 
was grieving over his father's terminal illness and was 
expressing shame over some sexual identity problems.  He was 
also having marital difficulties with his second wife.  A 
psychosocial assessment revealed his reported history of 
sexual molestation as a teenager, abandonment by his first 
wife during service, legal problems due to charges that he 
molested his stepson from his second marriage and marital 
difficulties in his second marriage due to family 
dysfunction.  His subsequent clinical records reveal his 
complaint of depression due to numerous medical problems and 
a sense of hopelessness, and psychiatric diagnoses included 
hysterical neurosis, personality disorder, not otherwise 
specified (NOS), and recurrent, severe major depression.

In September 1999, a VA examiner conducted an extensive 
evaluation of both the appellant and the medical records 
contained in the claims folder.  The interview revealed the 
appellant's report that his first wife abandoned him in 
service, and that he had been separated from his second wife 
for the last 5 to 7 years.  The examiner indicated that the 
appellant's "psychological testing presentation w[as] 
psychosomatic.  The history presented an apparent adjustment 
reaction stemming from marital problems and apparently re- 
occurring at present.  It also indicated onset of back pain 
even in the military, a possible psychosomatic symptom to 
stress."  However, the examiner also questioned the veracity 
of these results.  The examiner opined that "an adjustment 
disorder with depression and anxiety (DSM4 terminology) 
secondary to marital stress and abandonment probably occurred 
in the military, " and that "the military service only 
exacerbated the apparent adjustment reaction he 
experienced."  The provisional Axis I diagnoses were of 
somatoform disorder, NOS and chronic adjustment disorder with 
mixed anxiety and depressed mood "also due to possible 995.2 
Adverse effects of medication versus V15.81 Noncompliance by 
self report; V61.1 Partner relationship problem."  The Axis 
IV assessment listed chronic health concerns and marital 
problems.

The Board is unable to ascertain from this examination 
whether it is at least as likely as not that the 
provisionally diagnosed chronic adjustment disorder began in 
service or was the result of marital stress (or other 
incident) of service. 

Accordingly, this case is again REMANDED for the following 
development:

1.  The RO should arrange for the appellant's 
claims file to be reviewed again by the examiner 
who conducted the September 1999 VA mental 
disorders examination.  If the examiner is 
available, the RO should request clarification as 
to the onset and etiology of the appellant's 
psychiatric disability.  In this respect, the 
examiner should be asked to specify whether it is 
at least as likely as not that the provisionally 
diagnosed chronic adjustment disorder was first 
manifested in service or was the result of the 
veteran's in- service marital difficulties or 
other stresses of service?  A rationale for this 
opinion should be provided.

If the physician that examined the appellant in 
September 1999 is not available, the appellant 
should be rescheduled for a psychiatric evaluation 
to determine the diagnosis, onset etiology of his 
psychiatric disability.  The RO should ensure that 
the examiner clearly answers the questions 
pertaining to the onset and etiology of any 
diagnosed psychiatric disability (i.e. is it at 
least as likely as not that any diagnosed 
psychiatric illness was first manifested in 
service or was the result of his in- service 
marital difficulties or other stresses of 
service?). The claims file should be made 
available to the examiner for review prior to 
completion of the examination report.

2.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  The RO should ensure that the foregoing 
development has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed to 
the examination report.  If the requested 
examination does not include adequate responses to 
the specific opinion requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following the completion of the above, the RO 
should readjudicate the claim for service 
connection for psychiatric disability with 
consideration of all the evidence of record, to 
include any additional evidence obtained pursuant 
to this remand.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




